DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology, (i.e., comprises, means, said). Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification is objected because on page 8, lines 8-9 read “the gear wheel (103) is replaced by a worm wheel (210)”. However, figure 3a shows both the gear wheel 103 and a worm wheel 210.
Claim Objections
Claims 9-16 objected to because of the following informalities:  
In claim 9, line 8, “comprise” should be “comprises”
Appropriate correction is required


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US 6144177 A) in view of Huang (US 20150129142 A1).
Regarding claim 9, Mao teaches a curtain controlling device 20 for opening and closing curtains (abstract), characterized in that it comprises an open loop system (Figure 1), one pulley 22, and one driving cable 16; said pulley 22 is a remote cable pulley guiding (see Figure 3-4), at a remote location (see Figure 3-4); the device 20 further comprises an electric driving means , wherein said electric driving means comprise an electric motor 86 and electrically actuated coupling means for coupling (best shown in Figures 9-10) the motor 86 to the drive pulley 132.
Huang teaches a curtain controlling device 20 comprises (see Figure 2) two cable spools 26 and one driving cable 14, wherein said cable 14 is wound up on these spools 26, each end 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Mao with two cable spools, as taught by Huang, to prevent the cable from unwantedly de-spooling from the pulley.
It should be noted that the driving pulley 132 of Mao replaces by two cable spools. The said cable 16 which extends between both spools 132, wherein the cable spools 132 are arranged to exert a cable pretension force (Col. 9, lines 37-46) in a direction contrary to the unwinding direction of the spools 132. one or the other cable spool 132 or decoupling the motor 86 from the one and from the other cable spool 132, thus causing the cable 16 to move from the one to the other cable spool or reversely (abstract teaches that the motor is capable of moving certain between open and closed position), in order to move said curtain (10, 12) connected to the cable 16, or to be disengaged from both cable spools in order to enable manual moving said curtain connected to the cable 16.
It is suggested that changing in claim 10, line 10, “… or decoupling …” to “… and decoupling …” could overcome the prior art of record. Further search and/or consideration would be needed for any claim amendments.
Regarding claim 10, Huang teaches the cable spools 26 are linked (shown in Figure 2) to one end of a constant torque spring 24, causing the cable spools 26 to exert a cable 14 pretension force (abstract) in a direction contrary to the unwinding direction of the spools 26.

Regarding claim 12, Huang teaches the coupling means comprise toothed wheels (27).
Regarding claim 13, Mao teaches the coupling means comprise (Col. 7, lines 57-66) toothed wheel 90 and worm wheel 88.
Regarding claims 14, Mao teaches the coupling means (Figure 10; Col 10, lines 25-26 teaches the friction between 116 and 114 enable both to rotate) comprise friction disc 114.
Regarding claims 15, Mao teaches the cable spools comprise friction surfaces 116.
It should be noted that by arranging both spools in axial direction and placing friction disc 114 between two spools will create a friction and rotate spools is desire direction.
Regarding claim 16, Mao teaches the coupling means (abstract), arranged for coupling the motor 86 to the one or the other cable spool or decoupling the motor 86 from the one and from the other cable spool, comprise (Col. 7, lines 49-57) an electric linear motor, preferably a linear stepper motor, or servomotor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PORAS PATEL whose telephone number is (571)272-4635.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.P.P./Examiner, Art Unit 3634                                                                                                                                                                                                        



/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637